Title: To George Washington from Major General William Heath, 17 November 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Camp Pecks kill [N.Y.] Novr 17th 1779
        
        I was honored with yours of yesterday the last evening, have ordered the Two Connecticut Brigades to move over the River with all Possible expedition and encamp agreable to your orders.
        I shall adopt a rule for furloughing the officers Conformable to your Excellencys Instructions. If I should get rid of my present disorder in a Short time I shall ask your Excellency permission to make a Journey to Boston Some time between this and the Opening of the next Campaign, a Large young Family and the Distracted Times make Such a Journey Absolutely necessary The Time when and for how long I Submit to your Excellency—But if my Indisposition Continues, or Should fix on my Lungs as at present there are Strong Symtoms, I shall be under the painful necessity of requesting leave to retire for a while or intirely from the Service, as Attempting to discharge the Duties of my Office, and at the Same Time to Struggle with the disorder will probably very Soon totally incapacitate me for rendering either my Country, or Family any future Service. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
        
        
          P.S. I am informed that the Troops returned wanting Clothing in the Left Wing. especially in the Connecticut Line is not barely shoes, but principaly Coats waistcoats Breeches, & Blankets as will particularly appear by the Inspection returns[.] enclosed are Several returns Sent me ⅌ General Parsons, Genl Huntington informs me that the Regiments of his Brigade except Colo. Sherman’s are in the Same predicement Genl Nixon being present Asserts the Same with respect to his and Genl Glovers want [of] Shoes Stocking, Breeches and Shirts.
          I request to be informed what mode is to be adopted for furloughing the old Soldiers enlisted to Serve During the war, and Such as may reinlist, for Should the Officers be first furloughed without Somthing being Said to the Men on that Head, it may damp the Spirit of reinlistment.
          The Troops are likely to be destitute of Bread, in General Glovers Brigade the last Flour on hand is Issued this morning, and only one Days allowance. The Commissary of the first Connecticut Brigade this moment reports that he has not Ten Barrels of Bread on hand the Troops of that Brigade pr[o]vi[de]d for four Days The Other Commissarys not more than a Day or two’s provisions on hand, and know not where to Obtain a Supply the Magazines on the last application empty.
          
            W.H.
          
        
      